The transcript having been perfected by the filing of a certified copy of the notice of appeal, the appeal will be reinstated and considered on its merits.
The record is before this Court without statement of facts or bills of exception.
Appellant made some objections to the charge of the court, but presented no special charges relative thereto as is required in misdemeanor cases. In the absence of the facts adduced upon the trial, this Court is unable to appraise the complaints made of the charge.
The appeal is reinstated and the judgment is affirmed.